internal_revenue_service number release date index number -------------------------------------- ------------------------------- ------------------ ----------------------------- -------------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-108076-08 date date x ----------------------------------------- ---------------------------------------- y ----------------------------------------- ---------------------------------------------- state -------------- d1 d2 d3 d4 d5 d6 --------------------------- ------- --------------------- ----------------------- ----------------------- ----------------------- dear ---------------- this letter responds to a letter dated date on behalf of x from x's authorized representative requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts plr-108076-08 according to the information submitted x was incorporated under the laws of state on d1 x acquired y in d2 and has owned all of the stock of y at all times since d3 x timely filed a form_2553 election by a small_business_corporation effective d3 and x timely filed form_8869 to elect qualified_subchapter_s_subsidiary qsub status for y effective d3 on d4 x’s shareholders adopted resolutions approving the creation of a class of nonvoting_stock to be issued through a stock_dividend and amended x’s articles of incorporation to increase the number of authorized shares on d5 x issued additional shares of nonvoting_stock through a stock_dividend however the person who was responsible for filing the amended articles of incorporation with the state did not file the amendment as required by state law this amendment was later filed on d6 accordingly it is not clear what rights would be conferred upon the holders of the issued but unauthorized stock under state law during the period between d3 and d6 from d3 onward x represents that it filed its tax returns as if it were an s_corporation including the results of y’s operations in the returns this includes allocating its items of income loss deduction and credit to all of its shareholders proportionately to each share of x’s issued common_stock regardless of whether a share was authorized or unauthorized x also represents that the amount of tax paid during this period was the same as if its shareholders had held the stock in x regardless of whether a share was authorized or unauthorized in addition x and its shareholders represent that assuming x’s issuance of unauthorized shares of its common_stock caused a second class of stock in x the termination of x’s s_corporation_election and qsub election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require x requests a ruling that the termination of its s_corporation_election and qsub election was inadvertent within the meaning of sec_1362 the termination of the s_corporation_election and qsub election is waived x will be recognized as an s_corporation continuously from d3 and y will be recognized as a qsub continuously from d3 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a qsub as any domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qsub plr-108076-08 sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other requirements have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 of the regulations provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 or sec_1361 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation or a qsub and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation or a qsub during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that if any rights conferred by state law upon the issued but unauthorized stock of x differ in plr-108076-08 liquidation or distribution rights from the issued and authorized stock this would have resulted in a termination of x's s_corporation status on d5 due to the presence of a second class of stock and would have resulted in a termination of x’s election to treat y as a qsub we also conclude that such a termination of x's s_corporation_election and y’s qsub election would have been inadvertent terminations within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation and y will be treated as a qsub from d3 and thereafter provided that apart from the inadvertent termination ruling above x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 accordingly from d3 the shareholders of x must include their pro_rata share of the separately_stated and non-separately stated computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x and its shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely s david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
